 Case 0:17-cv-60533-JEM Document 222 Entered on FLSD Docket 08/19/2019 Page 1 of 3



PAID
InForya                             UNITED STATES DISTRICT COURT
Paupens                  s: cjvrk   SOU TH ERN D ISTRICT O F FLO RIDA
              An eIa E.N0 r             FortLauderdale Division

                           CaseNumber:17-cv-60533-M ARTINEZ/OTM O-REYES


       Lt.Col.RO DN EY SCO TT PA TTERSON                                                                                         .
                                                                                                                                     ::
                                                                          FlLED BY i'                                          f
                                                                                                                               --).f
                                                                                                                                   w
                                                                                                                                   '
                                                                                                                                   -*.l
                                                                                                                                      .
                                                                                                                                      '
             Plaintiff,                                                                                 .                             q
                                                                                                                                     k;

                                                                                    tlf
                                                                                      .n
                                                                                       h 16 2019
       VS.                                                                        AN rJJ.E:..J??s;.Z.-'.h.,'1(''
                                                                                                               .J-$..6î
                                                                                                                      ..(J
                                                                                                                         -
                                                                                C! ..)'.
                                                                                       Z.g.v..
                                                                                             Zh.t.1..
                                                                                                    f.
                                                                                                     ')
                                                                                                      ' f.
                                                                                                         '<
                                                                                                          ='l.
                                                                                                             ''
                                                                                                              a'''i C7'    .         1
                                                                                :14 (7).('.  u-1r
                                                                                                7 FL>-*.-.     'tJ7;,'.-1
                                                                                                                        -.
                                                                                                                         eA,
                                                                                                                           !
       AM ERICA N A IRLIN ES,INC .,                                                                                                  j


             D efendant.




                                              Notice ofA ppeal

                Plaintiff,Lt.Col.Rodney ScottPatterson,hereby appeals to the U nited States Courtof

       AppealsfortheEleventhCircuittheOrderdenying (2051M OTION forJuclicialDisqualification
       enteredonJuly24,2019 gDE 2131andtheOrderDenying Plaintiff'sAmended Motion toAmend
       JudgmententeredAugust1,2019gDE 2161.
               Per38U.S.C.4323(h)(1)and20C.F.R j1002.310,Nofeesorcourtcostsmaybecharged
       againstanindividualifheorsheisclaiming rightsundertheAct(USERRA).Thefiling feeor
       Costs are requested to be w aived.

       A ugust15,2019                                     Res ectfully Subm itted,



                                                          Rodney ottPatterson,Lt.Col
                                                          Pro Se
                                                          1092 N W 139thTerrace
                                                          Pem broke Pines,FL 33028-2340
                                                          704-231-0909
                                                          Scottpattersonz47@ gm ail.com
Case 0:17-cv-60533-JEM Document 222 Entered on FLSD Docket 08/19/2019 Page 2 of 3



                                   Certincate ofService

          lH ER EBY CER TIFY thatthisnotice has been filed w ith the Southern D istrictof

   Floridathisand isserved on a11counselorpartiesofrecord and by U .S.M ail.




                                                    ROD N EY     OTT PA TTERSO N




                                                                                 Page 2 of 3
Case 0:17-cv-60533-JEM Document 222 Entered on FLSD Docket 08/19/2019 Page 3 of 3



                                         ServiceList

   W ILLIA M R.A M LO N G                         M ICH A EL A .HO LT

   W ltAllzlongrckrfheN nlonglii= .com            HoLTmholtf/fisherphillips.com
   Florida Bar Num ber470228 K AREN               R orida B arN um ber 91156 FISHER
   CO O LM A N A M LO N G                         & PHILLIPS LLP
   KAmlongl TheAmlongFirm .com                    450 E.Las Olas Blvd.,Suite 800 Fort
   R orida BarN um ber275565                      Lauderdale,Florida 33301 Telephone:
   A M LO NG & A M LO N G ,P.A .                  954.525.4800
   500 N ortheastFourth Street,Fort
   Lauderdale,Florida33301(954)462-               M A RK W .R OBERTSO N
   1983                                           m robertson@ om m .com
                                                  O 'M ELV EN Y & M Y ERS LLP
   NOEL C.PACE (Prohacvice)                       Tim es SquareTow er7
   noel-c.pace.esq@ gm ail.com                    Tim es Square
   206 N .W .91 Street                            New Y ork,N ew Y ork 10036
   ElPortal,Florida 33150                         (212)326-2000
   (305)219-1191
                                                  TRISTA N M ORA LES
                                                  tmoralescœomm .com
                                                  O 'M ELVEN Y & M Y ERS LLP
                                                  1625 EyeStreet,Northw est
                                                  W ashington,D C 20006
                                                  (202)383-5300/383-5414Fax
                                                  CAM ERON CLOAR-ZAVALETA (Pro
                                                  hacvice)
                                                  Cameron.lk.cloar@ aa.com
                                                  A M ERICA N A IRLINES,INC .
                                                  4333 A m on CarterBoulevard Ft.
                                                  W orth,Texas76155 Telephone:
                                                  (817)963-1234




                                                                              Page 3 of 3
